DETAILED ACTION
Claims 30-53 are pending in this application and claims 1-29 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of 16/373935 filed on 04/03/2019 became U.S. Patent #11,211,998.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/24/20222 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30, 38 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 27 of U.S. Patent No. 11,211,998 (998’ hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patented application since the patent application application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/528703 (703’) 
US Patent  #: 11,211,998 (998’)
Claim 30. A method comprising: configuring a plurality of wireless access points to perform probe request handling operations comprising:
1. A method comprising:
configuring a plurality of wireless access points, positioned within a defined environment wherein each of the plurality of wireless access points is within range of at least one of the remaining wireless access points, to perform probe request handling operations comprising:
responsive to receiving a probe request from a mobile device, relaying the probe request to a network controller; and 


responsive to receiving a probe response from the network controller, relaying the probe response to the mobile device; 

configuring the network controller to provide the mobile device with a multipoint wireless network by performing wireless operations responsive to receiving one or more probe requests relayed by one or more of the plurality of wireless access points, 

wherein the wireless operations include: 
identifying two or more of the plurality of wireless access points as selected access points for multipoint transmission with the mobile device; coordinating the selected access points to allow simultaneous transmissions to the mobile device from each of the selected access points; and 
responsive to receiving a probe request broadcasted by a mobile device located within the defined environment, relaying the probe request to a network controller; and 

responsive to receiving a probe response from the network controller, relaying the probe response to the mobile device; 

configuring the network controller to provide a virtual wireless network by performing virtual wireless network operations responsive to receiving one or more probe requests relayed by one or more of the plurality of wireless access points, 

wherein the virtual wireless network operations include: 

determining a selected wireless access point from the plurality of wireless access points and a selected frequency channel from a plurality of frequency channels; and 
forwarding a probe response indicative of the selected access points to the selected access points.
forwarding the probe response indicative of the selected wireless access point and the selected frequency channel to the selected wireless access point.


Although the conflict claims are not identical, they are not patentably distinct from each other because 703’ discloses the method comprising: configuring a plurality of wireless access points to perform probe request handling operations comprising:
	responsive to receiving a probe request from a mobile device, relaying the probe request to a network controller

	configuring the network controller to provide the mobile device with a multipoint wireless network by performing wireless operations responsive to receiving one or more probe requests relayed by one or more of the plurality of wireless access points
	identifying two or more of the plurality of wireless access points as selected access points for multipoint transmission with the mobile device; coordinating the selected access points to allow simultaneous transmissions to the mobile device from each of the selected access points;
703’ does not discloses the phrase “within the defined environment”; “virtual wireless network” and selected frequency channel from a plurality of frequency channel” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined multipoint wireless network corresponding to the defined environment; provide the mobile device with a multipoint wireless network corresponding to provide a virtual wireless network by performing virtual wireless network operations and coordinating the selected access points to allow simultaneous transmissions corresponding to the selected frequency channel from a plurality of frequency channels as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 38 and 46 are rejected for the same reasons as claim 1 described above corresponding to patented claims 13 and 27. Since Dependent claims 31-37, 39-45 and 47-53 depends on corresponding independent claims 30, 38 and 46, they are also not patentably distinct from each other.
Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the patented application.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


December 2, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478